Title: To Thomas Jefferson from Fulwar Skipwith, 6 April 1803
From: Skipwith, Fulwar
To: Jefferson, Thomas


          
            Dear Sir
                     
            Paris. 6 April 1803
          
          The bearer of this Mr. Thos. L. Halsey, a Gentleman of very distinguished connexions in the State of Rhode Island informed me of his intention of waiting on you soon after his return to his native Country, and having expressed his design of soliciting a grade in the army of the U.S. is willing to charge himself with a letter of recommendation from me, with others from several of your friends in Europe, in order to be presented to you. I need not invoke my feelings of friendship & partiality to this young Gentleman to say that his mind, manners, and education have been equally highly cultivated, and that by his travels in Europe, he has lost nothing of his attachment to his own Country.
          With great respect & esteem, I have the honor to be, Sir, Your Mo Ob Servt
          
            Fulwar Skipwith
          
        